United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1589
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             De Shane Von Crutcher

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                           Submitted: August 27, 2013
                            Filed: September 6, 2013
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      De Shane Von Crutcher admitted that he had possessed and sold cocaine base
while he was serving a term of supervised release on a firearms conviction. The
District Court1 revoked his release and imposed a revocation sentence of 23 months
in prison. He was also charged with, and pleaded guilty to, distributing
approximately .56 grams of a mixture containing cocaine base, 21 U.S.C. § 841(a)(1),
(b)(1)(C). The District Court sentenced him at the bottom of the Guidelines range to
151 months in prison, with the sentence to run consecutively to the 23-month
revocation sentence, and 5 years of supervised release. On appeal, Crutcher’s counsel
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967).

       Counsel first argues that the court abused its discretion in refusing to run the
instant sentence concurrently with the 23-month revocation sentence. We conclude,
however, that the court’s decision is not unreasonable. See U.S. Sentencing
Guidelines Manual § 5G1.3(c) cmt. n.3(A) (“Under subsection (c), the court may
impose a sentence concurrently, partially concurrently, or consecutively to [an]
undischarged term of imprisonment.”); id. cmt. n.3(C) (explaining that subsection (c)
applies if the instant offense was committed while the defendant was on supervised
release and has had that supervised release revoked and noting that “the Commission
recommends that the sentence for the instant offense be imposed consecutively to
the” revocation sentence); see also United States v. Winston, 456 F.3d 861, 867 (8th
Cir. 2006) (standard of review).

      Counsel next argues that the court improperly weighed the 18 U.S.C. § 3553(a)
sentencing factors in imposing sentence and in refusing to vary downward. We may
apply a presumption of reasonableness to a sentence within the Guidelines range.
United States v. Young, 644 F.3d 757, 762 (8th Cir. 2011). But even without that
presumption, the record shows that the court carefully explained the reasons for its
sentence and its refusal to vary downward, and we see no indication that the court


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
improperly weighed the sentencing factors. See United States v. Coleman, 635 F.3d
380, 383 (8th Cir. 2011) (holding that even without the presumption of
reasonableness, defendant’s sentence was reasonable because the district court
explained that the decision not to grant a downward variance “was necessary to afford
adequate deterrence, to protect the public, to avoid unwarranted sentencing
disparities, and to further the congressional intent of severely sentencing career
offenders”).

       Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we
affirm the judgment of the District Court, and we grant counsel’s motion to withdraw,
subject to counsel informing Crutcher about procedures for seeking rehearing or
filing a petition for certiorari.
                         ______________________________




                                         -3-